DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Hamaekers et al. (US – 6,655,667 B1).

As per claim 1, Hamaekers discloses Hydraulic Damper Bearing comprising:
an insulator (6, 16, 25, Fig: 1) formed at a lower portion of a mount core (2, 27, Fig: 1) connected with an engine to insulate vibration by movement according to the 
a membrane unit (13, Fig: 1) disposed under the insulator (Fig: 1) to separate an upper liquid chamber formed inside the insulator (10, Fig: 1) from a lower liquid chamber formed under the upper liquid chamber (11, Fig: 1);
a contact rib (22, Col: 4, Ln: 22-28, Fig: 1) provided at a lower portion of the insulator to be disposed in a state contacting a surface of the membrane unit (Fig: 1, right side showed contact position), and having a contact width contacting the surface of the membrane unit configured to change according to the movement of the insulator (First and second contact sections 22, 23 are flexible and allow on one side a relative motion of first and second anchoring units 2, 3 along and crosswise to bearing axis, Col: 4, Ln: 29 -36, Fig: 1); and
a variable orifice (20, fig: 1) formed at the lower portion of the insulator to enable fluid flow between the upper liquid chamber and the lower liquid chamber (Second duct section 18 is opened via second duct opening 20 to first duct section 17 and via third duct opening 21 into operating chamber 10, Col: 4, Ln: 9-17, Fig: 1), and having a cross-section area configured to change according to the contact width of the contact rib by being disposed adjacent to the contact rib (Fig: 1).

As per claim 2, Hamaekers discloses wherein as the insulator (6, 16, 25, Fig: 1) is pressed downward by the engine vibration, the contact width of the contact rib contacting the surface of the membrane unit is increased (First and second contact 

As per claim 3, Hamaekers discloses wherein as the insulator (part 16, Fig: 1) is pulled upward by the engine vibration, the contact width of the contact rib contacting the surface of the membrane unit is reduced (left side of the vertical center line in figure 1).

As per claim 5, Hamaekers discloses wherein the lower portion of the insulator (6, 16, 25) is bonded to an inner circumferential surface of an outer pipe unit (8, Fig: 1) that is fixed to a vehicle body through a mount bracket (Fig: 1).

As per claim 6, Hamaekers discloses wherein a fixed rib (Attached figure and fig: 1) disposed at an outside of the contact rib (22, Fig: 1) to surround the variable orifice (20) is provided at the lower portion of the insulator (Fig: 1), and the fixed rib is fixed to the inner circumferential surface of the outer pipe unit in a state stacked on the surface of the membrane unit (Attached figure and fig: 1).

    PNG
    media_image1.png
    628
    561
    media_image1.png
    Greyscale


As per claim 7, Hamaekers discloses wherein a first fluid flow hole for fluid flow between the upper liquid chamber and the variable orifice is formed at one side of the contact rib (14, 18, Fig: 1).

As per claim 8, Hamaekers discloses wherein a second fluid flow hole (19, Fig: 1) for fluid flow between the lower liquid chamber (11) and the variable orifice is provided at one side of the membrane unit (Fig: 1).

As per claim 9, Hamaekers discloses wherein the variable orifice (20, Fig: 1) is formed in an annular shape along a circumferential direction of the insulator (6, 16, 25), and maintained at a certain length without changing according to the movement of the insulator (14, 18, Fig: 1).

As per claim 10, Hamaekers discloses wherein the membrane unit (13) is composed of:
a membrane plate (13) press-fitted into the outer pipe unit (8, Fig: 1); and
a membrane (12, Fig: 1) disposed at a central portion of the membrane plate to be elastically deformed by a pressure difference between the upper liquid chamber and the lower liquid chamber (Fig: 1).

As per claim 12, Hamaekers discloses wherein the lower liquid chamber (11) is sealed by a diaphragm (15, Fig: 1) disposed under the membrane unit (Fig: 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamaekers et al. (US – 6,655,667 B1) as applied to claims 1, 5 and 10 above, and further in view of Hirano et al. (US – 2015/0328969 A1).
As per claim 11, Hamekers discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the outer pipe unit is composed of:
a first outer pipe provided with a support end formed by stacking the inner circumferential surface contacted with the lower portion of the insulator and an upper surface of the membrane plate; and
a second outer pipe having the first outer pipe and the membrane plate press-fitted therein to be vertically disposed.
Hirano discloses Inverted Type Liquid Sealed Mount comprising:
the outer pipe unit (Fig: 1-2) is composed of:
a first outer pipe (3, Fig: 2) provided with a support end formed by stacking the inner circumferential surface contacted with the lower portion of the insulator and an upper surface of the membrane plate (portion at 3c, 4c, Fig: 2); and
a second outer pipe (3b, Fig: 2) having the first outer pipe and the membrane plate press-fitted therein to be vertically disposed (Fig: 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the hydraulic damping bearing of the Hamekers to make the outer pipe unit is composed of: a first outer pipe provided with a support end formed by stacking the inner circumferential surface contacted with the lower portion of the insulator and an upper surface of the membrane plate; and a second outer pipe having the first outer pipe and the membrane plate press-fitted therein to be vertically disposed 

As per claim 13, Hirano further discloses wherein the mount bracket (3e, Fig: 1) comprises a casing part to which the outer pipe unit is press-fitted and fixed (Fig: 1), and the outer pipe unit (3, Fig: 1) enters the casing part until an upper end of the insulator contacts an inner surface of the casing part (Fig: 1-2), and the upper end of the insulator is lowered due to a weight of the engine when the mount core is connected with the engine to be separated from the inner surface of the casing part (Fig: 1-2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the hydraulic damping bearing of the Hamekers to make the mount bracket comprises a casing part to which the outer pipe unit is press-fitted and fixed, and the outer pipe unit enters the casing part until an upper end of the insulator contacts an inner surface of the casing part, and the upper end of the insulator is lowered due to a weight of the engine when the mount core is connected with the engine to be separated from the inner surface of the casing part as taught by Hirano in order to provide control projection is not easily damaged whereby the durability can be more improved.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A: Okanaka et al. (US – 2004/0119214 A1),
B: KIM (US – 2019/0017568 A1),
C: Han et al. (US – 2019/0063542 A1), and
D: Okanaka et al. (US – 6,799,753 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792.  The examiner can normally be reached on 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657